Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 1, 2022 has been entered.
Claims 1-8 remain pending in the application, and are examined.
Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed March 4, 2022.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Priority
As the Applicant has not shown evidence that the foreign priority document supports the claimed subject matter of Claims 5-7, as requested in the Non-Final Office Action mailed March 4, 2022, the Examiner maintains that Claims 5-7 are not entitled to the filing date of the foreign priority document. Instead, the Examiner maintains that Claims 5-7 are entitled to the priority date of the PCT publication WO/2019/013359 associated with this application. Therefore, Claims 5-7 are given a priority date of 7/17/2018, the filing date of the PCT publication. The remainder of the claims are given a priority date of 7/14/2017, the filing date of the foreign priority document.
Claim Interpretation
Claim 8, Ln. 2 recites, “a detection mechanism that detects presence or absence of the disposal box in the casing”. For purposes of compact prosecution, the above limitation has been examined as any instrument capable of detecting a presence or absence of an object, such as a proximity sensor.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (US Pub. No. 2009/0130745; hereinafter Williams; already of record).

Regarding claim 1, Williams discloses a sample analyzing device that measures light emitted by introducing a reagent to a sample contained in a container to analyze the sample ([0123]-[0141], [0147]-[0177], [0481]-[0483], Figs. 10A-12C, 70, 71). The sample analyzing device comprises: 
	a holder that holds the container ([0112], see Fig. 4 at holder 972, [0166], see Figs. 10A-12C at holders 501, 502, 503).
	A casing that has a door for taking in/out the holder (see Fig. 3A at casing 985 including door 987).
	A nozzle to/from which a pipette tip for injecting the reagent into the container can be attached/detached ([0008], see Fig. 4 at cartridge 994 and reagent holder 972 inside diagnostic apparatus, [0483], [0636]-[0637]).
	A photodetector that measures the light emitted from the sample in the container supported by the holder ([0483]). 
	A disposal box into which the pipette tip after injection is disposed of ([0154], see Figs. 10A-12C at holders 501, 502, 503 including sockets 530 for accepting disposable pipette tips). 
	The disposal box is configured to be arranged in the casing and to be taken in/out via the door ([0126], see Figs. 10A-12C at reagent holders 501, 502, 503, and Fig. 3A at casing 985 including door 987. As the racks including the holders are removable from the apparatus, the sockets on the holders can be taken in/out from the casing via the door).
	The holder is configured to hold multiple containers into which the reagent is injected ([0154], see Figs. 10A-12C at receptacles 550 for receiving containers. As the holders are configured to hold multiple containers, they are capable of holding multiple containers into which reagent is injected). 
	The disposal box is configured for disposal of a plurality of pipette tips which were used for injecting the reagent into the multiple containers ([0154], see Figs. 10A-12C at holders 501, 502, 503 including sockets 530 for accepting disposable pipette tips. As there all multiple sockets in the holders, the sockets are capable of disposing a plurality of pipette tips, the pipette tips capable of being used for a variety of purposes including injecting reagent into the containers).
	Note: The instant Claims contain a large amount of functional language (ex: “that measures the light emitted…”, “to/from which a pipette tip for injecting the reagent into the container can be attached/detached…”, “into which the pipette tip after injection is disposed of”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, Williams discloses the sample analyzing device according to claim 1. Williams further discloses that the holder comprises the disposal box ([0112], see Fig. 4 at holder 972, [0154], [0166], see Figs. 10A-12C at holders 501, 502, 503, which include sockets 530 for accepting disposable pipette tips).

Regarding claim 5, Williams discloses the sample analyzing device according to claim 1. In the disposal box, a disposal space is separated for each pipette tip to be disposed of ([0154], see Figs. 10A-12C at holders 501, 502, 503 including sockets 530 for accepting disposable pipette tips. Each of the sockets are separate from each other).

Regarding claim 6, Williams discloses the sample analyzing device according to claim 5. Williams further discloses that the disposal space has an opening part opened in an upper surface of the disposal box; and a narrowed part that is formed below the opening part and whose opening area is smaller than the opening part ([0154], [0164]-[0165], see Figs. 10A-12C at holders 501, 502, 503 including sockets 530 and pipette sheath 570, which narrows to its bottom 576).

Regarding claim 8, Williams discloses the sample analyzing device according to claim 1, comprising a detection mechanism that detects presence or absence of the disposal box in the casing ([0216], these infrared sensors appear capable of detecting the presence of a disposal box in a casing).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, as applied to claims 1, 2, 5, 6, and 8 above, in view of He et al. (US Pat. No. 5,291,997; hereinafter He, already of record), further in view of Tomasso et al. (US Pub. No. 2004/0230400; hereinafter Tomasso, already of record).

Regarding claim 3, Williams discloses the sample analyzing device according to claim 2. Williams further discloses that the holder is configured to hold the multiple containers ([0154], see Figs. 10A-12C at receptacles 550 for receiving containers), and the disposal box (see Claim 1 above at Williams teaching the disposal box in [0154], Figs. 10A-12C).
	Williams fails to explicitly disclose that the holder is configured to hold the multiple containers in such a manner that the multiple containers form a ring shape, and the disposal box is provided on an inner side of the multiple containers in the holder.
	He is in the analogous field of medical waste storage (He Col. 1 Lns. 6-15). He teaches a disposal box that is provided on an inner side of multiple containers in a holder (He; Col. 4 Lns. 22-30, see Fig. 6 at waste container 24C on inside of medical supply housing 26 including apertures for holding syringes or other medical instruments). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the holder and the disposal box in the device of Williams so that the disposal box is provided on an inner side of the multiple containers in the holder as in He. He teaches that a disposal box can be provided on the inner side of a container holder in order to secure the disposal box and prevent the materials therein from escaping, after which the disposal box may be transported and the materials therein may be disposed of (He Col. 1 Ln. 62-Col. 2 Ln. 12).
	Modified Williams fails to explicitly disclose that the holder is configured to hold the multiple containers in such a manner that the multiple containers form a ring shape.
	Tomasso is in the analogous field of sample analyzers (Tomasso [0012]). Tomasso teaches a holder that holds multiple containers in a circular ring shape (Tomasso; [0026], [0047], see Figs. 1, 3 at incubator rotor 17, which holds slides in a circular ring shape). Tomasso further teaches a disposal box that has an arc-shaped opening along an arrangement direction of the multiple containers in a plan view (Tomasso; [0045], see Fig. 1 at waste collection container 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the holder in the device of modified Williams to be configured to hold the multiple containers such that the containers form a circular ring shape as in Tomasso. Tomasso teaches that a holder that holds multiple containers in a circular ring shape can be rotated to bring a desired container into contact with a desired instrument or process (Tomasso [0047]). Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the disposal box in the device of modified Williams to have an arc-shaped opening along an arrangement direction of the multiple containers in a plan view as in Tomasso. Tomasso teaches that an arc-shaped disposal box arranged along the same arrangement direction of multiple containers can be similarly rotated to bring the disposal box into contact with a  probe and receive used tips (Tomasso [0039]).

Regarding claim 4, modified Williams discloses the sample analyzing device according to claim 3. Modified Williams further discloses that the ring shape is a circular ring shape (see Claim 3 above at Tomasso teaching a holder that holds multiple containers in a circular ring shape in [0026], [0047], Figs. 1, 3), and the disposal box has an arc-shaped opening along an arrangement direction of the multiple containers in a plan view (see Claim 3 above at Tomasso teaching a disposal box having an arc-shaped opening along an arrangement direction of multiple containers in a plan view in [0045], Fig. 1).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Williams, as applied to claims 1, 2, 5, 6, and 8 above, in view of Richardson (US Pub. No. 2014/0112839, already of record).

Regarding claim 7, Williams discloses the sample analyzing device according to claim 5. Williams further discloses the nozzle (see Claim 1 above at Williams teaching the nozzle in [0008], Fig. 4, [0483], [0636]-[0637]). 
	Williams fails to explicitly disclose:
a holding unit that holds the nozzle, as well as moves in a horizontal direction; 
a tip detachment member that is provided in the holding unit to move together with the nozzle, and moves between a detachment position to detach the pipette tip attached to the nozzle and a withdrawal position withdrawn therefrom; and 
an actuator that, in a state where the holding unit is in a predetermined position, operates the tip detachment member to move the tip detachment member from the withdrawal position to the detachment position.
	Richardson is in the analogous field of sample analysis (Richardson [0029]). Richardson teaches a holding unit that holds a nozzle and moves horizontally (Richardson; [0028]-[0029], see Fig. 1 at movable arm 303 and Y axis drive mechanism 305 for multi-function dispense head 100). A tip detachment member provided in the holding unit to move together with the nozzle and move between a detachment position and a withdrawal position (Richardson; [0030]-[0031], see Fig. 2 at lower ledge 204 that pushes downwardly to eject disposable tips 111). An actuator that, when the holding unit is in a predetermined position, causes the tip detachment member to move from the withdrawal position to the detachment position (Richardson; [0030]-[0031], see Fig. 2 at pistons 107a, 107b which move downwardly to push lower ledge 204 downward to eject disposable tips 111. The pistons are capable of causing the lower ledge to move when the dispense head 100 is in any position). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nozzle in the device of Williams to include a holding unit that holds the nozzle and moves horizontally, a tip detachment member provided in the holding unit to move together with the nozzle and move between a detachment position and a withdrawal position, and an actuator that, when the holding unit is in a predetermined position, causes the tip detachment member to move from the withdrawal position to the detachment position as in Richardson. Richardson teaches that a controllably actuated tip detachment member can be used to eject multiple pipettes from multiple nozzles simultaneously as desired (Richardson; [0030]-[0031], see Fig. 2).

Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 6-7 of their Remarks that Williams does not teach that the holder holds multiple containers into which the reagent is injected, or that the disposal box is configured for disposal of a plurality of pipette tips which were used for injecting the reagent into the multiple containers. The Examiner respectfully disagrees. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the holder is capable of holding multiple containers, including containers into which reagent is injected. Further, as the disposal box is capable of holding a plurality of pipette tips, the disposal box is also capable of holding a plurality of pipette tips which were used for injecting the reagent into the multiple containers. For a more detailed explanation, please see the rejection of claim 1 in the Claim Rejections- 35 USC 102 section of this instant Office Action.
Applicant further argues on Pg. 6 of their Remarks that feature 972, indicated as a holder, does not contain a sample, and does not hold multiple containers. However, the feature 972 has not been used to teach the claimed holder. Features 501, 502, and 503 have been used to teach the claimed holder.
In response to applicant's argument that He is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, He is analogous art as it is concerned with the disposal of used equipment, which is the same problem that the applicant is concerned with.
Applicant further argues on Pgs. 7-8 of their Remarks that as He teaches that the medical supply housing is made of styrofoam, it would be inappropriate for injection of reagent, and therefore would be inappropriate for “a holder configured to hold multiple containers into which reagent is injected”. However, He is not relied upon to teach that the holder is configured to hold the multiple containers in this rejection. Rather, Williams has been used to teach this limitation. He is merely used to teach the location of the disposal box. Further, even if He were relied upon to teach that the holder is configured to hold multiple containers, He teaches that the medical waste container 24C is made of molded plastic, not styrofoam. See Claim 10 of He.
Applicant further argues on Pgs. 7-8 of their Remarks that He does not teach that “the disposal box is configured for disposal of a plurality of pipette tips which were used for injecting the reagent into the multiple containers”. However, He is not relied upon to teach this limitation. Rather, Williams has been used to teach this limitation.
Applicant further argues on Pg. 8 of their Remarks that Tomasso does not teach that the holder can be removed from the casing, as Tomasso teaches a rotor that cannot be removed from a device. However, Tomasso has not been relied upon to teach that the holder is removable. Williams has been used to teach this limitation. Rather, Tomasso has been used to teach the configuration of the holders in a ring shape, as well as the shape of the disposal box relative to the multiple containers in a plan view. A person having ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the configuration of the holders and shape of the disposal box of Tomasso with the removable holder of Williams, and arrive at the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798                                                                                                                                                                                                        
/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798